Citation Nr: 1750301	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture (hereinafter a "right ankle disability") from February 17, 2008 to November 28, 2011, to include on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 20 percent for a right ankle disability beginning November 29, 2011, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1995 to December 1995 and reserve service in the Army National Guard of Kansas from January 1995 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was initially brought before the Board in November 2013, at which time the Board denied a higher than 10 percent evaluation for the Veteran's service-connected right ankle disability prior to November 29, 2011; and granted a 20 percent evaluation for his right ankle disability from November 29, 2011.  The Veteran appealed the November 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 memorandum decision, the Court vacated the November 2013 Board decision and remanded the matter for further proceedings consistent with the decision.  In July 2015, the case was returned to the Board and this matter was remanded for further development.  In April 2017, this matter was again before the Board and was again remanded for further development.


FINDINGS OF FACT

1. Prior to November 29, 2011, the Veteran's right ankle disability was manifested by a marked ankle disability.

2. Beginning November 29, 2011, the Veteran's right ankle disability is manifested by no more than a marked ankle disability.

3. The Veteran's right ankle disability is not productive of an exceptional or unusual disability picture.
CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, and no higher, for a right ankle disability, prior to November 29, 2011, have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5271). 

2. The criteria for a rating in excess of 20 percent for a right ankle disability, beginning November 29, 2011, have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5271). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a right ankle disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in March 2010.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination was scheduled in connection with the current claim.  

Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in April 2017.  The purpose of this remand was to obtain an addendum opinion.  Upon remand, an addendum opinion was obtained in May 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

However, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2016).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43  (2011) (quoting 38 C.F.R. § 4.40). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of service connection for a right ankle disability evaluated as 10 percent disabling prior to November 29, 2011, and 20 percent thereafter.  The Veteran's right ankle disability is rated under diagnostic code 5271, which contemplates limitation of motion.  38 C.F.R. § 4.71a.  Under this diagnostic code, a 10 percent rating is warranted for a moderate ankle disability and a 20 percent rating is warranted for a marked ankle disability.  The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Under diagnostic code 5272, a 20 percent rating is warranted for poor weight-bearing position due to ankylosis of the subastragalar or tarsal joint.   Under diagnostic code 5273, a 20 percent rating is warranted for a marked deformity of the malunion of the os calcis or astragalus.  38 C.F.R. § 4.71a.  Under diagnostic code 5274, a 20 percent rating is warranted for astragalectomy.  38 C.F.R. § 4.71a.   Under diagnostic code 5270, a 20 percent rating is warranted for ankylosis of the ankle manifested by plantar flexion less than 30 degrees; a 30 percent rating is warranted for plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating is warranted for plantar flexion more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a. 

Factual Background 

In a July 2008 statement, the Veteran stated that her condition had worsened and that she was experiencing significant pain.  She explained that as a restaurant manager, she was on her feet 10 hours a day.  She felt pain in her right ankle around the site of the in-service fracture.  In addition, the Veteran reported a "constant throbbing sensation when touched in the same area."  She related that walking is painful and she cannot run.  In September 2008, the Veteran submitted an additional statement explaining that she has a limp in her walk and that there is "always a throbbing sensation in [her] joints."  Sometimes her right leg "goes out and [she] can barely continue to walk."

In September 2008, the Veteran visited Dr. P. for an examination of her ankle.  She stated that the "pain has been getting progressively worse over time."  In addition, she noted symptoms such as weakness, stiffness, instability, giving way and lack of endurance.  The Veteran related she had flare ups of pain everyday caused by standing for long periods.  She stated she can no longer jog for exercise, cannot wear heels, and that although she is able to work, she is in pain all day.  

Range of motion (ROM) testing revealed plantar flexion from 0 to 45 degrees, and dorsiflexion from 0 to 10 degrees, both with painful motion.  The examiner noted pain, but did not note fatigue, weakness, lack of endurance or incoordination upon examination.  In regard to objective evidence, the examiner noted painful motion and tenderness, but did not note edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement.  The examiner performed all ROM tests an additional 3 times and on the final test noted the same ROM as initially recorded, although pain began at 0 degrees instead of at 10 degrees for dorsiflexion.  There was no additional loss of motion.  The examiner observed the same additional symptoms as noted upon initial ROM testing.  The examiner stated: "The right ankle dorsiflexion is most limited after repetitive use in that it results in pain and weakness, but not necessarily loss of additional range of motion . . ."  The examiner denied functional limitations on standing and walking, stating: "There does not seem to be any functional limitations on the patient's standing or walking for a short period of time or for short distances."  The examiner considered the effect of the Veteran's right ankle disability on her usual occupation and daily activities and stated that the Veteran does have limited range of motion and experiences ankle pain after prolonged standing.  The examiner concluded that the current residuals of the Veteran's ankle fracture included tenderness, limited ROM and a benign cyst.  No ankylosis of the ankle joints was noted.  

In her November 2009 notice of disagreement filed following the RO's November 2008 decision continuing her 10 percent rating for her right ankle disability, the Veteran stated that she believed her right ankle disability had worsened.  The Veteran cited continued limited range of motion, weakness, lack of endurance, incoordination, pain, and fatigue.  However, treatment records from the Kansas VA Medical Center dated from 2009 to 2010 do not show reduced range of motion or symptoms other than pain of the right ankle.

In her April 2010 Form 9, the Veteran summarized her concerns regarding the September 2008 examination conducted by Dr. P.  The Veteran stated that as a result of her right ankle disability, specifically after prolonged standing or walking, she experiences lack of endurance, fatigue, weakness, incoordination, and must rely on handrails. 

In November 2011, the Veteran was afforded a VA examination.  She related she has flare-ups that occur with weather changes or after prolonged standing or walking.  She stated these flare-ups would last from 1-2 days up to a week.  The Veteran reported that her ankle is always painful, but during flare-ups, she can hardly walk.  On examination, right ankle plantar flexion of 0 to 45 degrees was noted.  Objective evidence of painful motion began at 45 degrees.  Right dorsiflexion to zero degrees was noted with objective evidence of painful motion beginning at 0 degrees.  The results were the same after repetitive testing.  The examiner related that the Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  However, the examiner did note functional loss including less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of motion, and interference with sitting, standing and weight-bearing.  The examiner also noted that the Veteran had localized tenderness and pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength was found to be 5/5 for plantar flexion and 3/5 for dorsiflexion.  No laxity, ankylosis, dislocation, fracture or arthritis was noted.  The examiner reported that the Veteran characterized her pain level day to day, as 8/10, and with flare-ups, 10/10.

In November 2013, the Board found that the Veteran's right ankle disability warranted a 20 percent evaluation beginning November 29, 2011.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In the Veteran's appeal of the November 2013 Board decision to the Court, the Veteran objected to the adequacy of the September 2008 VA examination.  In its March 2015 memorandum decision, the Court agreed finding that the September 2008 VA examination report failed to identify whether the Veteran experienced loss of motion or functional loss during flare-ups that were precipitated by prolonged standing and walking.  Concluding that the September 2008 VA examination did not comply with the requirements of Deluca v. v. Brown, 8 Vet. App. 202 (1995) and Mitchell, v. Shinseki, 25 Vet. App. 32 (2011), the Court determined that the Board should have returned that examination as inadequate or explained why such action was not necessary.  

In compliance with the Court's instructions, in September 2015, the Board requested a retrospective opinion to address functional loss during the period prior to November 29, 2011.  However, in April 2017, the Board found that the September 2015 VA opinion was inadequate.  After reviewing the Veteran's employment history and medical records, the September 2015 VA examiner concluded that it is not likely that the Veteran had additional impairment of her right ankle during the period prior to November 29, 2011.  The examiner based her opinion, in part, on the finding that medical records reviewed from that time period did not mention right ankle pain.  However, December 2009 and July 2010 VA treatment records do reflect that the Veteran complained of daily right ankle pain, wore custom shoes for work, and worked 10 to 11 hours a day on her feet.  Therefore, in April 2017, the Board found that the September 2015 VA examiner's opinion was inadequate as it was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458; Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the matter was remanded for a new addendum opinion.

In May 2017, an addendum opinion was obtained.  The examiner stated that there is no objective evidence to support the claim that the Veteran had functional impairment prior to November 2011 from prolonged standing or walking.  The examiner stated that the Veteran was able to work as a security guard and in a managerial job in which she worked 11 hour days that required prolong standing and walking, as well as running.  The examiner also stated that the Veteran worked 50 hour weeks and 20 hour weeks when she was doing her work study.  The examiner stated that if the Veteran had experienced functional loss she would not have been able to work in her prior positions due to the job requirements (prolong standing, prolonged walking, running).  The examiner acknowledged that the Veteran complained of impairment in 2006 but was still working at the time and then became a manager.  The examiner stated that the referenced December 2009 record does not describe any functional impairment. 

Analysis-Schedular

The Board finds that after a review of the evidence of record, prior to November 29, 2011, the Veteran's right ankle disability was manifested by a marked disability, thereby warranting a 20 percent evaluation.  The Board acknowledges that the Veteran is competent to describe the symptoms that she experiences, such as pain, weakness and fatigue, because such descriptions require only personal knowledge as it comes to her through her senses.  See Layno, 6 Vet. App. at 469 (1994).  Therefore, the Board finds that the Veteran continuously complained of symptoms that most correlate to a marked disability, as contemplated under diagnostic code 5271.

However, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right ankle disability beginning November 29, 2011.  The Board finds that the evidence of record demonstrates that the Veteran's right ankle disability was manifested by pain, weakness, stiffness, instability, giving way, lack of endurance, and fatigue.  These symptoms are best characterized as a marked disability under diagnostic code 5271.  This is the highest schedular rating under diagnostic code 5271.  A higher rating is not warranted under a separate diagnostic code as the evidence of record does not demonstrate that the Veteran's right ankle has ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In reaching these conclusions, the Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for her right ankle disability.  Although the Board is sympathetic to the Veteran's report of flare-ups in the right ankle that include pain, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.  

Additionally, with respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Ankle, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

Analysis-Extraschedular

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate. Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating ankle disabilities provide for disability ratings based on range of motion, to include pain and any functional impairment.  Here, all the Veteran's right ankle symptoms and described functional impairments are contemplated by the schedular rating criteria. 

Additionally, as discussed above, the rating schedule does not provide any guidance on the definition of the words 'moderate' and 'marked' when evaluting an ankle disability under diagnostic code 5271.  Instead, the Board considers all symptoms and functional impairment related to the Veteran's right ankle disability.  Therefore, step one of Thun is not met and any further analysis under Thun is not warranted.

In the alternative that the Board found that both steps one and two of Thun were met, an August 2016 letter from the Director of Compensation Service stated that entitlement to increased evaluations, in excess, of 10%, on an extraschedular basis, prior to November 29, 2011, and entitlement to increased evaluations, in excess of 20%, on an extraschedular basis, beginning November 29, 2011, are both not warranted.  The Director explained that it is unlikely that the Veteran experienced additional limitation of motion prior to November 29, 2011 as the Veteran reported working more than 50 hours per week until August 2010 and 20 hours per week thereafter.  The Veteran reported working full time and that she is required to lift and carry up to 5 pounds.  Therefore, the Director concluded that it is unlikely the Veteran had additional limitation of motion during these periods of employment since she accepted her current employment knowing the job requirements. 

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a work environment regarding prolonged standing. Accordingly, the Board finds that the Veteran's right ankle disability symptoms are factors contemplated in the regulations and schedular rating criteria. 

Other Considerations

Additionally, the medical evidence of record does not show any evidence of ankylosis; thus, a remand for a new examination under Correia v. McDonald, 28 Vet. App. 158, 170 (2016), would serve no useful purpose.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

Prior to November 29, 2011, entitlement to a rating of 20 percent, and no higher, for a right ankle disability is granted.

Beginning November 29, 2011, entitlement to a rating in excess of 20 percent for a right ankle disability is denied.




____________________________________________
MICHAEL MARITN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


